            Case 2:19-cv-00048-NDF Document 99 Filed 07/17/20 Page 1 of 3




GRANITE PEAK LAW PLLC
Gregory G. Costanza, Esq.
Adam H. Owens, Esq.
P.O. Box 635
Bozeman, MT 59771
T: 406.530.9119
F: 406.794.0750
adam@granitepeaklaw.com
gregory@granitepeaklaw.com
Attorneys for Defendant Medport, LLC
Limited Scope Attorneys for Defendant Schneider

                           IN UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF WYOMING

JIMMIE G. BILES, JR., MD,                            Cause No. 19-CV-48-F

Plaintiff

v.

JOHN H. SCHNEIDER and MEDPORT, LLC,                  NOTICE OF APPEAL
Defendants


\



        Pursuant to 28 U.S.C. § 1291 and 28 U.S.C. § 1292(a)(1), and Federal Rules of Appellate

Procedure 3(a)(1) and 4(a)(1)(A), notice is hereby given that John H. Schneider and Medport, LLC,

Defendants in the above named case, hereby appeal to the United States Court of Appeals for the

Tenth Circuit from the Order of the United States District Court for the District of Wyoming

(Documents #92) and Judgment (Document #93) thereon, granting Plaintiff’s motion for partial

summary judgment, entering an award of liquidated damages, and permanently enjoining

Defendants from posting, publicizing, or disseminating information about Plaintiff not in the public

record, entered in this action on June 18, 2020.
         Case 2:19-cv-00048-NDF Document 99 Filed 07/17/20 Page 2 of 3




                             17th day of July, 2020.
Respectfully submitted this _____



                                             /s/ Gregory G. Costanza, Esq.

                                             WY 7-5257
                                             Granite Peak Law, PLLC
                                             201 W. Madison Ave, Suite 450
                                             Belgrade, MT 59714
                                             O: 406.586.0576
                                             Attorneys for Defendant Medport, LLC
                                             Limited Scope Attorneys for Defendant Schneider
         Case 2:19-cv-00048-NDF Document 99 Filed 07/17/20 Page 3 of 3




                                  CERTIFICATE OF SERVICE

    I hereby certify that on the 17th day of July, 2020, a copy of the foregoing document was

served on the following persons via CM/ECF:

Anna Reeses Olson #6-3692
Park Street Law Office
242 S. Park Street
Casper, WY 82601
T: (307) 265-3843
F: (307) 235-0243
aro@parkstreetlaw.com
Attorneys for Counter-Defendant
Jimmy Biles

R. Daniel Fleck
M. Kristeen Hand
THE SPENCE LAW FIRM, LLC
15 South Jackson
P.O. Box 548
Jackson, WY 83001
T: 307.733.7290
F: 307.733.5248
Attorneys for Plaintiff Jimmy Biles


                                                            /s/Gregory G. Costanza

                                                            Granite Peak Law, PLLC
